Title: List of Batture-Related Papers Requested from Wiliam C. C. Claiborne, [ca. 1 August 1810]
From: Jefferson, Thomas,Claiborne, William C. C.
To: 


          
             
                      
                      
                        ca. 1 Aug. 1810 
          
          Wanting in the case of the batture. (copy delivd to Govr Claiborne)
               
          Edict of 1664. granting to the West India company the islands & terra firma of America & other countries. cited by mr Derbigny pa. 26.
          Ordonnance des eaux et forets de 1669. Louis 
                  XVI XIV
          Charter of Louis XV. à la Compagnie d’Occident. 1717. cited by Du Ponceau 25. who quotes Valin I. 408.
          Copies of such deeds of Bertrand Gravier as extended to the river, face au fleuve. and information as to such as did not go to the river, if any.
          
                  Resolution of the two houses of legislature of Orleans of 1808. thanks to the President.
          
		  
		  Du Jareau’s letter to the Mayor of Aug. 13. 08.
          do of Aug. 24. 08. published in the Telegraphe of Sep. 22.
          these letters explain the dangers of N.O. if Livingston’s works are effected
          
          
          2. copies of the following publications for the use of counsel if to be had in N.O.
          Pieces Probantes.
          Report of the case of J. Gravier v. the Mayor Etc 50. pages 8vo
          Derbigny’s 1st opinion. English. in XXIX pages 8vo
          Livingston’s Examination of the title of the US. 68. pages 8vo
          
            
              
              Duponceau’s opinion
              }
              these have all been put into a single publication of LXXV. and 15. pages 8vo
            
            
              
              Livingston’s case for counsel & 13. queries.
            
            
              
              Ingersol & Rawle’s opinions.
            
            
              
              Tilghman & Lewis’s opinions.
            
            
              
              the Correspondence
            
          
          Derbigny’s refutation of Duponceau
          Poydras’s Speeches of Feb. 2. & Mar. 14. 1810. & 
                  his Defence of the right Etc & Further observations of Dec. 14. 06.
          Examen de la Sentence. 23. pages 4to Fr. & Eng.
          Thiery’s Examination of the claim of the US. English
        